DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (2007/0072389) in view of Cheng et al. (2008/0122030).
Regarding claim 1, Cho (Fig. 5E) discloses a shallow trench isolating structure, which is formed in a substrate 31C, wherein, the shallow trench isolating structure 35 comprises: a first part 35A, having a first side wall extending from a surface of the substrate 31C to a location with a first depth 35A inside the substrate 31C, the first side wall 35A having a first slope relative to the surface of the substrate 31C ([0072]); and a second part (35B, 35C), having a second side wall extending from the first side wall of the location with the first depth 35A to a location with a second depth (35B, 35C) inside the substrate 31C, the second depth (35B, 35C) being greater than the first depth 35A, the second side wall having a second slope (35B, 35C) relative to the surface of the substrate 31C, and the second slope (35B, 35C) is greater than the first slope 35A (Fig. 5E, [0072]). 
Cho discloses all the claimed limitations except for forming a surface of the first side wall having a first roughness, a surface of the second side wall having a second roughness and wherein, the second roughness is greater than the first roughness.  


Regarding claim 2, Cho (Fig. 5E) discloses wherein the first part 35A has a width which gradually gets narrow from the surface of the substrate 31C to the location with the first depth.  

Regarding claim 3, Cho (Fig. 5E) discloses wherein a ripple extending in a depth direction of the substrate 31C is formed on the surface of the second side wall.  

Regarding claim 4, Cho discloses all the claimed limitations except for wherein a number of the ripples is equal or greater than 3. It would have been obvious to one of ordinary skill in 

Regarding claim 5, Cho (Fig. 5E) discloses wherein the ripple begins to extend from the location with the first depth 35A.  

Regarding claim 6, Cho (Fig. 5E) discloses wherein the ripple begins to extend from a place which has a predetermined distance far away from the location with the first depth.  

Regarding claim 7, Cho (Fig. 5E) discloses wherein a valley shape extending in the depth direction of the substrate is formed on the surface of the second side wall 35B.  

Regarding claim 8, Cho (Fig. 5E) discloses wherein the surface of the first side wall 35A is smooth.  

Regarding claim 9, Cho discloses all the claimed limitations except for the second depth is 2-10 times of the first depth. However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
            Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to form the second depth is 2-10 times of the first depth as claimed, because the dimensions can be varied depending upon the device in a particular application.

Regarding claim 10, Cho (Fig. 5E) discloses wherein the shallow trench isolating structure 35 further comprises: a third part 35C, having a third side wall extending from the second side wall 35B of the location with the second depth to the surface of the substrate 31C and converging at a point at a location with a third depth, in this way the third part 35C forms a shape of a convex lens.  

Regarding claim 11, Cho (Fig. 5E) discloses wherein the shallow trench isolating structure 35 further comprises: a third part 35C, having a third side wall extending from the second side wall 35B of the location with the second depth to a direction of the substrate 31C opposite to the surface and converging at a point at the location with the third depth, in this way the third part 35C forms a shape of a bullet.  

Regarding claim 12, Cho (Fig. 5E) discloses a semiconductor device, comprising one or multiple shallow trench isolating structures 35 as claimed in claim 1.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERESA T DOAN/Primary Examiner, Art Unit 2814